     Case: 1:18-cv-02910 Document #: 46 Filed: 08/23/19 Page 1 of 1 PageID #:344

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Matthew Bahr
                                      Plaintiff,
v.                                                        Case No.: 1:18−cv−02910
                                                          Honorable Sara L. Ellis
State Collection Service, Inc.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 23, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: Pursuant to stipulation of
dismissal [45] this action is dismissed with prejudice as to Plaintiff, individually, and
without prejudice as to the unnamed putative class, with each side to bear its own fees and
costs. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
